 

CREDIT AGREEMENT

 

Dated as of November 8, 2012

 

by and between

 

Warwick Valley Telephone Company,
as the Borrower

 

and

 

TRISTATE CAPITAL BANK,
as the Lender

 

 

 

 

Table of Contents

 

    Page       Article I DEFINITIONS 1       1.1 Defined Terms; Construction 1  
    Article II THE LOANS 8       2.1 The Loans 8       2.2 Repayment 9       2.3
Interest Rates 9       Article III GENERAL PROVISIONS CONCERNING THE LOANS 9    
  3.1 Use of Proceeds 9       3.2 Making the Loans 9       3.3 Transactional
Amounts 9       3.4 Post-Maturity Interest and Late Fees 9       3.5 Computation
of Interest and Fees; Determinations by Lender 10       3.6 Payments 10      
3.7 Payment on Non-Business Days 10       3.8 Inability to Determine Interest
Rate; Ineffective Interest Rate 10       3.9 Increased Cost and Reduced Return;
Capital Adequacy 11       3.10 Calculations 11       Article IV REPRESENTATIONS
AND WARRANTIES 11       4.1 Organization 11       4.2 Authorization 11       4.3
No Conflict 11       4.4 Governmental Approval 11       4.5 Validity 12      
4.6 Financial Statements 12       4.7 Corporate Structure and Ownership 12      
4.8 Partnerships 12       4.9 Insurance 12       4.10 Litigation 12       4.11
Employee Benefit Plans 12       4.12 Environmental Matters 13       4.13 Title
to Properties; Liens 13       4.14 Payment of Taxes 13

 

-i-

 

 

4.15 Governmental Regulation 13       4.16 Governmental Approval, Intellectual
Property, etc 13       4.17 Labor Disputes and Casualties 14       4.18
Compliance 14       4.19 Margin Stock 14       4.20 Solvency 14       4.21
Disclosure 14       Article V CONDITIONS OF LENDING 14       5.1 Conditions
Precedent to Initial Loans 14       5.2 Conditions Precedent to Each Borrowing
15       Article VI COVENANTS 16       6.1 Financial Information 16       6.2
Notices and Information 16       6.3 Corporate Existence, Etc 17       6.4
Payment of Obligations 18       6.5 Maintenance of Properties 18       6.6
Insurance 18       6.7 Inspection 18       6.8 Compliance with Laws, Etc 18    
  6.9 Books and Records 18       6.10 Additional Subsidiaries 18       Article
VII NEGATIVE COVENANTS 18       7.1 Financial Covenants 18       7.2 Liens, Etc
19       7.3 Debt 19       7.4 Lease Obligations 19       7.5 Equity Payments,
Etc 19       7.6 Fundamental Changes 19       7.7 Loans, Investments, Contingent
Liabilities 19       7.8 Asset Sales 20       7.9 Transactions with Affiliates
20       7.10 Conduct of Business 20       7.11 Fiscal Year 20       7.12 Name
and Organization 20       7.13 Limitation on Other Restrictions on Liens 20

 

-ii-

 

 

7.14 Limitation on Other Restrictions on Amendment of the Loan Documents 20    
  7.15 Limitation on Payments and Modification of Certain Indebtedness 20      
7.16 Limitation on Amendment of Partnership Documents 21       7.17 Agreements
Related to Negative Covenants 21       Article VIII EVENTS OF DEFAULT 21      
8.1 Events of Default 21       8.2 Application of Funds 22       Article IX
MISCELLANEOUS 22       9.1 Amendments, Etc 22       9.2 No Implied Waiver;
Remedies Cumulative 22       9.3 Notices 22       9.4 Expenses 23       9.5
Indemnity 23       9.6 Assignments and Participations 23       9.7 Entire
Agreement 23       9.8 Survival 23       9.9 Counterparts 23       9.10
Severability 23       9.11 Headings 23       9.12 Setoff 24       9.13
Limitation on Payments 24       9.14 Confidentiality 24       9.15 Binding
Effect 25       9.16 Governing Law 25       9.17 Waiver of Jury Trial 25      
9.18 Consent to Jurisdiction; Venue 25       9.19 USA Patriot Act Notice 25    
  9.20 Limitation of Liability 25

 

-iii-

 

 

EXHIBITS

 

A            Form of Compliance Certificate

B            Form of Request for Loans

 

SCHEDULES

 

4.6           Liabilities

4.7           Capitalization and Ownership

4.10         Litigation

4.12         Environmental Claims

4.16         Licenses and Intellectual Property Matters

7.2           Liens

7.3           Debt

7.7           Investments

 

-iv-

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of November 8, 2012, between Warwick Valley
Telephone Company, a New York corporation (the “Borrower”), and TRISTATE CAPITAL
BANK, a Pennsylvania state chartered bank (the “Lender”). The parties hereto,
intending to be legally bound hereby, agree as follows:

 

Article I
DEFINITIONS

 

1.1           Defined Terms; Construction.

 

(a)          Defined Terms. In addition to terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms have the following
meanings:

 

“Affiliate”: As applied to any Person (the “Specified Person”), any other Person
directly or indirectly controlling, controlled by, or under common control with,
the Specified Person. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of the Specified Person, whether through the ownership of voting
securities or by contract or otherwise.

 

“Agreement”: This Credit Agreement, as amended, supplemented or modified from
time to time.

 

“Applicable Margin”: 3.0% per annum with respect to Base Rate Loans, and 4.0%
per annum with respect to LIBOR Monthly Rate Loans.

 

“Base Rate”: At any time, the greater of (a) the Prime Rate, and (b) the Federal
Funds Effective Rate plus 1%.

 

“Base Rate Loans”: Loans bearing interest at a rate based upon the Base Rate.

 

“Borrowing”: Each borrowing of a Loan under Section 2.1.

 

“Business Day”: A day other than a Saturday, Sunday or a day on which commercial
banks in Pittsburgh, Pennsylvania are authorized or required by Law to close.

 

“Capital Lease”: As applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is or is required to be accounted for as a capital lease on the balance sheet of
that Person.

 

“Change in Control”: Any one or more of the following:

 

(i)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right);

 

- 1 -

 

 

(ii)         during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (A) who were members of that board
or equivalent governing body on the first day of such period, (B) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

 

(iii)        the passage of thirty (30) days from the date upon which any Person
or two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower, or control over the Equity Interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities;

 

(iv)        any Subsidiary of the Borrower is not, or ceases to be, a
wholly-owned Subsidiary of the Borrower; or

 

(v)         a “change of control” or any comparable term under, and as defined
in, any Existing Debt Documents shall have occurred.

 

“Closing Date”: The date the conditions precedent to initial Loans set forth in
Section 5.1 hereof are all met or waived in writing by the Lender.

 

“CoBank”: CoBank, ACB, its successors or assigns.

 

“Code”: The Internal Revenue Code of 1986, as amended, and any successor statute
or provision thereof.

 

“Commitment”: The commitment of the Lender to make Loans to the Borrower
pursuant to Section 2.1(a).

 

“Consolidated EBITDA”: For any period, an amount equal to the sum of net income
(exclusive of extraordinary gains and losses) plus, without duplication, (a)
Consolidated Interest Charges, (b) Consolidated Tax Expense, (c) depreciation
and amortization expense in each case, for such period, and determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP, and
(d) such one-times charges and expenses as may be approved by the Lender in its
sole discretion from time to time.

 

“Consolidated Funded Debt”: At any time, Debt of the Borrower and its
Subsidiaries at such time (including the current portion thereof) which would as
of such date be classified in whole or in part as a long-term liability,
determined and consolidated in accordance with GAAP.

 

- 2 -

 

 

“Consolidated Interest Charges”: For any period, the aggregate regularly
scheduled interest due and payable by the Borrower and its Subsidiaries on Debt
during such period, determined and consolidated in accordance with GAAP.

 

“Consolidated Leverage Ratio”: The ratio, for any period, of (i) Consolidated
Funded Debt as of the last day of such period, to (ii) Consolidated EBITDA for
such period.

 

“Consolidated Tax Expense”: For any period, income tax expense for such period,
determined and consolidated for the Borrower and its Subsidiaries in accordance
with GAAP.

 

“Debt”: As applied to any Person, (i) all indebtedness for borrowed money,
(ii) that portion of obligations with respect to Capital Leases which is
properly classified as a liability on a balance sheet in conformity with GAAP,
(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
for which payment is due and is made within 90 days or less), (v) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured has been assumed by that
Person or is nonrecourse to the credit of that Person, (vi) obligations in
respect of letters of credit, (vii) obligations under Hedging Contracts (the
amount of which shall be determined by reference to the termination cost on the
date of determination), and (viii) guarantees of, or similar obligations with
respect to, any of the foregoing of any other Person.

 

“Default Rate”: 3% above the highest rate which would otherwise be applicable to
the Loans pursuant to Section 2.3.

 

“Dollars” and “$”: The lawful currency of the United States of America.

 

“Employee Benefit Plan”: Any employee benefit plan which is described in Section
3(3) of ERISA and which is maintained for employees of the Borrower or any ERISA
Affiliate of the Borrower.

 

“Environmental Laws”: Any and all current or future Laws, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
or (ii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Borrower or any of its Subsidiaries or any facility owned, leased or
operated by the Borrower or any of its Subsidiaries.

 

“Equity Interests”: With respect to any Person, (i) all of the shares of capital
stock of, or other ownership or profit interests in, such Person, whether voting
or non-voting, and including any partnership, membership or trust interests,
(ii) all securities or Debt convertible into or exchangeable for any of the
foregoing, whether directly or indirectly, and (iii) all warrants, options and
other rights to purchase or acquire any of the foregoing, whether directly or
indirectly.

 

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time and any successor statute.

 

“ERISA Affiliate”: As applied to any Person, any trade or business (whether or
not incorporated) which is a member of a group of which that Person is a member
and which is under common control within the meaning of Section 414(b), (c), (m)
or (o) of the Code.

 

- 3 -

 

 

“ERISA Event”: (i) A “Reportable Event” described in Section 4043 of ERISA and
the regulations issued thereunder (other than a “Reportable Event” not subject
to the provision for 30 day notice to the Pension Benefit Guaranty Corporation
under such regulations), or (ii) the withdrawal of the Borrower or any of its
ERISA Affiliates from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(l) (2) or 4068(f) of ERISA, or
(iii) the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Pension Plan (whether or not waived in accordance with
Section 412(d) of the Code) or the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; or (iv)
the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA, or (v) the institution of
proceedings to terminate a Pension Plan by the Pension Benefit Guaranty
Corporation, or (vi) the withdrawal of the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; or (vii) the imposition of
a lien pursuant to Section 412(n) of the Code.

 

“Existing Debt Documents”: (i) the Amended and Restated Master Loan Agreement,
dated as of October 31, 2012, by and between CoBank and the Borrower, and (ii)
the Amended and Restated Promissory Note, dated July 28, 2011, made by Borrower
in favor of Provident Bank, as extended by that certain Line of Credit Extension
and Waiver Agreement dated October 21, 2012, and any documents evidencing or
relating to any of the loans issued under either of the forgoing document, all
as may be amended, restated, modified or supplemented from time to time.

 

“Expiration Date”: April 30, 2013.

 

“Federal Funds Effective Rate”: On any day, a fluctuating interest rate per
annum (rounded upward to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day which is a Business Day, the average rate (rounded upward to the nearest
1/100th of 1%) charged to the Lender on such day on such transactions as
determined by the Lender.

 

“4G Agreement”: That certain Agreement, dated as of May 26, 2011, by and among
Verizon Wireless of the East LP, Cellco Partnership and the Borrower, as may be
amended restated, modified or supplemented from time to time.

 

“GAAP”: United States generally accepted accounting principles applied on a
consistent basis.

 

“Governmental Approval”: Any approval, order, consent, authorization,
certificate, license, permit or validation of, or exemption or other action by,
or filing, recording or registration with, or notice to, any Governmental
Authority.

 

“Governmental Authority”: Any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
either, or any court, tribunal, grand jury or arbitrator, in each case whether
foreign or domestic.

 

“Guaranty”: A Guaranty Agreement, dated on or about the date hereof, in form and
substance satisfactory to Lender executed and delivered by each Subsidiary of
the Borrower, other than the Regulated Subsidiary, to Lender, as amended,
modified or supplemented from time to time.

 

- 4 -

 

 

“Guarantors”: Each Person who executes and delivers the Guaranty or is required
to become a Guarantor pursuant to Section 6.10.

 

“Hedging Contract”: Any rate or currency swap, cap or collar agreement or any
other agreement designed to hedge risk with respect to interest rate or currency
fluctuations, whether or not pursuant to a Master Agreement.

 

“Indemnified Liabilities”: Any and all claims, liabilities, losses, damages,
costs and expenses (whether or not any of the foregoing Persons is a party to
any litigation), and costs of investigation, document production, attendance at
a deposition, or other discovery, with respect to or arising out of this
Agreement or the Loan Documents or any use of proceeds hereunder, or any
exercise by the Lender of its rights and remedies under this Agreement and the
other Loan Documents or any claim, demand, action or cause of action being
asserted against the Borrower or any of its Subsidiaries, including without
limitation any violation of any Environmental Law or other Law or any
environmental claim based upon the management, use, control, ownership or
operation of property of the Borrower.

 

“Intellectual Property”: Any patent, copyright, service mark, trademark, trade
name or other intellectual property or rights therein or licenses thereof.

 

“Interest Payment Date”: The first day of each calendar month and the Expiration
Date.

 

“Interest Period”: Initially, the period commencing the Closing Date and ending
on the last day of the calendar month in which the Closing occurs and
thereafter, successive one-month periods commencing on the first day of each
calendar month and ending on the last day of such calendar month.

 

“Investment”: By any Person, means any loan or advance to, or to guarantee,
induce or otherwise become contingently liable, directly or indirectly, in
connection with the obligations, stock or dividends of, or own, purchase or
acquire any stock, obligations or securities of or any other interest in, or
make any capital contribution to, any other Person.

 

“Law”: Any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

 

“LIBOR Business Day”: A day which is a Business Day and on which dealings in
Dollar deposits may be carried out in the London interbank market.

 

“LIBOR Monthly Rate”: The one-month LIBOR Rate for the applicable Interest
Period; provided, that if the first day of such Interest Period is not a LIBOR
Business Day, the LIBOR Monthly Rate shall be determined as if the next LIBOR
Business Day was the beginning of such Interest Period. The same LIBOR Monthly
Rate shall apply to all Loans outstanding during an Interest Period, regardless
of when such Loans were made.

 

“LIBOR Monthly Rate Loans”: Loans bearing interest at a rate based upon the
LIBOR Monthly Rate.

 

- 5 -

 

 

“LIBOR Rate”: For each Interest Period, a rate per annum (based on a year of 360
days and actual days elapsed) equal to the rate per annum by dividing (the
resulting quotient to be rounded upward to the nearest 1/100th of 1%) (i) the
rate of interest (which shall be the same for each day in such Interest Period)
determined by the Lender in accordance with its usual procedures to be the
offered rate for deposits of Dollars in an amount approximately equal to the
then outstanding principal amount of the Loans for the designated Interest
Period quoted by the British Bankers’ Association as set forth on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market) or the rate which is quoted by another source selected by the
Lender which has been approved by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying rates at which US
Dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”) two (2) LIBOR Business Days prior to the first
day of such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by the Lender at such time) by
(ii) a number equal to 1.00 minus the LIBOR Reserve Percentage. The LIBOR Rate
shall be calculated in accordance with the foregoing whether or not the Lender
is actually required to hold reserves in connection with its Eurocurrency
funding or, if required to hold such reserves, whether or not it is required to
hold reserves at the “LIBOR Reserve Percentage”. The LIBOR Rate shall be
adjusted automatically as of the effective date of each change in the LIBOR
Reserve Percentage.

 

“LIBOR Reserve Percentage”: For any day shall mean the percentage (rounded
upward to the nearest 1/100th of 1%), as determined in good faith by the Lender,
which is in effect on such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) representing the maximum reserve
requirement (including, without limitation, supplemental, marginal and emergency
reserve requirements) with respect to Eurocurrency funding (currently referred
to as “Eurocurrency liabilities”) of a member bank in such System.

 

“Lien”: Any lien, mortgage, deed of trust, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

 

“Loan Documents”: This Agreement, the Note, the Guaranty, the Negative Pledge,
and each additional document, notice or certificate delivered to the Lender by
or on behalf of the Borrower in connection with this Agreement and the credit
extended hereunder.

 

“Loan Party”: The Borrower and the Guarantors and any other Person from time to
time executing a Loan Document (other than the Lender), and “Loan Parties” means
all such Persons, collectively.

 

“Loans”: The loans made to Borrower by Lender pursuant to Section 2.1 hereof.

 

“Master Agreement”: An ISDA Master Agreement, as in effect from time to time,
including all schedules, confirmations and other documents delivered thereunder,
pursuant to which the Borrower and the Lender may from time to time hereafter
enter into interest rate hedging transactions.

 

“Material Adverse Effect”: (i) A material adverse change in, or material adverse
effect on, the business, operations, properties, assets, or financial condition
of the Borrower and its Subsidiaries, taken on as whole, or (ii) the impairment
of the ability of the Borrower to perform, or the Lender to enforce, the
Obligations.

 

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 3(37) of
ERISA.

 

“Negative Pledge”: A negative pledge of the Regulated Subsidiary, with respect
to the assets of the Regulated Subsidiary, in form and substance satisfactory to
the Lender, as amended, modified, supplemented or restated from time to time.

 

“NJBPU Order”: Collectively, (i) that certain Telecommunications Order In the
Matter of the Petition of Warwick Valley Telephone Company for Approval of a
Proposed Restructuring Plan, issued by the New Jersey Board of Public Utilities
on August 15, 2012, and (ii) that certain Telecommunications Order in the Matter
of the Petition of Warwick Valley Telephone Company for Authorization to
Transfer Assets to Warwick Valley Telephone Restructuring Company, LLC and to
Surrender its Certificate of Public Convenience and Necessity; and Petition of
Warwick Valley Telephone Restructuring Company, LLC for (A) Issuance of a
Certificate of Public Convenience and Necessity (B) Approval of its Adoption of
Warwick Valley Telephone Company’s Plan for Alternative Regulation and
Intrastate Tariffs and (C) Related Relief, issued by the New Jersey Board of
Public Utilities on October 23, 2012.

 

- 6 -

 

 

“Note”: A promissory note of the Borrower evidencing the Obligations, in form
and substance satisfactory to the Lender, as amended, modified, refinanced or
restated from time to time.

 

“NYPSC Order”: Collectively, (i) that certain Order Authorizing Restructuring
and Transfer of Investment Revenues issued by the New York Public Service
Commission, effective as of July 13, 2012, as amended by that certain Erratum
Notice, issued July 25, 2012, by the New York Public Service Commission, and
(ii) that certain Order Approving Issuance of Securities and Transfer with
Conditions issued by the New York Public Service Commission, effective as of
October 22, 2012.

 

“Obligations”: All obligations of every nature of the Borrower from time to time
owed to the Lender under the Loan Documents, whether for principal, interest,
fees, expenses, indemnification or otherwise.

 

“Officer’s Certificate”: A certificate signed by the Chief Financial Officer of
the Borrower.

 

“Partnership”: Shall have the meaning given to such term in the 4G Agreement.

 

“Partnership Agreement”: Shall have the meaning given to such term in the 4G
Agreement.

 

“Pension Plan”: Any Employee Benefit Plan other than a Multiemployer Plan which
is subject to Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Liens”: Liens permitted by Section 7.2.

 

“Person”: An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Potential Event of Default”: A condition or event which, after the giving of
notice or the lapse of time or both, would constitute an Event of Default.

 

“Prepayment Trigger”: Any receipt of any proceeds of the Put Option.

 

“Prime Rate”: The interest rate per annum published in the New York edition of
The Wall Street Journal from time to time as the “Prime Rate”, (rounded upward
to the nearest 1/100th of 1%) such rate to change automatically effective as of
the effectiveness of each change in such prime rate. If The Wall Street Journal
ceases to publish the “Prime Rate,” the Lender shall select an equivalent
publication that publishes such “Prime Rate,” and if such “Prime Rates” are no
longer generally published or are limited, regulated or administered by a
governmental or quasi-governmental body, then the Lender shall select a
comparable interest rate index. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer.

 

“Put Option”: Shall have the meaning given to such term in the 4G Agreement.

 

“Regulated Subsidiary”: Warwick Valley Telephone Restructuring Company, LLC, a
New York limited liability company.

 

“SEC”: The United States Securities and Exchange Commission.

 

- 7 -

 

 

“Standard Notice”: An irrevocable written notice in the form of Exhibit B
provided to the Lender on a Business Day which is the same day in the case of
borrowing or prepayment of the Loans. Standard Notice must be provided no later
than 2:00 P.M., Pittsburgh time, on the last day permitted for such notice.

 

“Subsidiary”: A corporation, partnership, trust, limited liability company or
other business entity of which more than 50% of the shares of stock or other
ownership interests having ordinary voting power (without regard to the
occurrence of any contingency) to elect a majority of the board of directors or
other managers of such entity are at the time owned, directly, or indirectly
through one or more Subsidiaries, or both, by the Borrower.

 

(b)          Certain Matters of Construction. The terms "herein," "hereof" and
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. The section titles and list of exhibits
appear as a matter of convenience only and shall not affect the interpretation
of this Agreement. All references to statutes shall include all amendments of
same and implementing regulations and any amendments of same and any successor
statutes and regulations; to any instrument, agreement or other documents
(including any of the Loan Documents) shall include all modifications and
supplements thereto and all restatements, extensions or renewals thereof to the
extent such modifications, supplements, restatements, extensions or renewals of
any such documents are permitted by the terms thereof and not prohibited by the
terms of this Agreement; to any Person (including Borrower or Lender) shall mean
and include the successors and permitted assigns of such Person; to "including"
and "include" shall be understood to mean "including, without limitation"; or to
the time of day shall mean the time of day on the day in question in Pittsburgh,
Pennsylvania, unless otherwise expressly provided in this Agreement.

 

(c)          Accounting Principles. As used herein and in any certificate or
other document made or delivered pursuant hereto, accounting terms not defined
in Section 1.1, and accounting terms partly defined in Section 1.1 to the extent
not defined, shall have the respective meanings given to them under GAAP. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and the Borrower or Lender shall
so request, the Lender and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein.

 

Article II
THE LOANS

 

2.1           The Loans.

 

(a)          The Commitment. The Lender agrees, on the terms and conditions
hereinafter set forth, to make to the Borrower from time to time during the
period from the date hereof to but excluding the Expiration Date in an aggregate
amount not to exceed $2,500,000, as such amount may be reduced pursuant to
Section 2.1(b). Within the foregoing limits, the Borrower may borrow, repay
pursuant to Section 2.2(b) and reborrow under this Section.

 

(b)          Reduction of the Commitment. The Borrower shall have the right,
upon at least three (3) Business Days’ notice to the Lender, to terminate in
whole or reduce in part the unused portion of the Commitment, without premium or
penalty; provided, that each partial reduction shall be in the minimum aggregate
amount of $100,000 and an integral multiple of $100,000 and that such reduction
shall not reduce the Commitments to an amount less than the amount of Loans
outstanding on the effective date of the reduction. The Commitment shall
terminate in whole immediately upon any Prepayment Trigger.

 

- 8 -

 

 

(c)          Note. The Loans made by the Lender pursuant hereto shall be
evidenced by a Note, payable to the order of the Lender and representing the
obligation of the Borrower to pay the aggregate unpaid principal amount of all
Loans made by the Lender, with interest thereon as prescribed in Section 2.3.

 

(d)          Commitment Fee. The Borrower agrees to pay to the Lender a
commitment fee on the monthly average daily unused portion of the Commitment
from the date hereof until the Expiration Date at the rate of one half of one
percent (0.5%) per annum, payable on the first day of each calendar month, and
on the Expiration Date.

 

2.2           Repayment.

 

(a)          Scheduled Repayments. The aggregate principal amount of the Loans
outstanding on the Expiration Date, together with accrued and unpaid interest
thereon, shall be due and payable in full on the Expiration Date.

 

(b)          Optional Prepayments. The Borrower may at its option pay the Loans,
in whole or in part, at any time and from time to time, by giving Standard
Notice to the Lender, in each case specifying the date and the amount of
payment.

 

(c)          Mandatory Prepayments. The aggregate principal amount of the Loans
outstanding, together with accrued interest thereon, shall be due and payable
upon the Prepayment Trigger.

 

2.3           Interest Rates. The unpaid principal amount of the Loans shall
bear interest for each day until due on the basis of the LIBOR Monthly Rate or
the Base Rate (if applicable under Section 3.4 or 3.8) plus, in each case, the
Applicable Margin. Interest with respect to each Loan shall be payable in
arrears on each Interest Payment Date for such Loan.

 

Article III
GENERAL PROVISIONS CONCERNING THE LOANS

 

3.1           Use of Proceeds. The proceeds of the Loans hereunder shall be used
by the Borrower for working capital, capital expenditures, payment of existing
acquisition obligations and general corporate purposes.

 

3.2           Making the Loans. The Borrower may borrow under the Commitment by
providing Standard Notice to the Lender, specifying (a) the amount of the
proposed Borrowing, and (b) the requested date of the Borrowing (which shall be
a Business Day). Upon satisfaction of the applicable conditions set forth in
Article V, the Lender will make available the proceeds of its Loan to the
Borrower by crediting the account of the Borrower on the books of the Lender.
The Lender’s failure to receive Standard Notice of a particular Borrowing shall
not relieve the Borrower of its obligations to repay the Borrowing and to pay
interest thereon.

 

3.3           Transactional Amounts. Except as otherwise set forth in this
Agreement, every selection of, and conversion from or to, an interest rate
option, and every payment or prepayment of a Loan shall be in a principal amount
of at least $100,000 or a higher integral multiple of $100,000.

 

3.4           Post-Maturity Interest and Late Fees.

 

(a)          Default Interest. Notwithstanding anything to the contrary
contained in Section 2.3, if an Event of Default has occurred and is continuing,
the unpaid principal amount of the Loans and, to the extent permitted by law,
interest accrued thereon and any fees, indemnity or other amounts due hereunder
shall bear interest at the Default Rate.

 

- 9 -

 

 

(b)          Post-Default Interest Options. Notwithstanding Section 2.3, if an
Event of Default or Potential Event of Default has occurred and is continuing,
the Lender, at its option, may cause all Loans to be Base Rate Loans.

 

(c)          Late Fee. To the extent permitted by Law, the Lender shall have the
right to assess, and the Borrower shall pay, a late fee if any principal,
interest, or fees under this Agreement are not paid within ten (10) days after
their due date, and in such a case, the late charge shall be in an amount equal
to the greater of Twenty Dollars ($20.00) or five percent (5%) of the amount not
timely paid.

 

3.5           Computation of Interest and Fees; Determinations by Lender.

 

(a)          Calculations. Interest and commitment fees and other fees shall be
calculated on the basis of a 360 day year for the actual days elapsed. Any
change in the interest rate resulting from a change in the Base Rate or the
LIBOR Monthly Rate shall become effective as of the opening of business on the
day on which such change in the Base Rate or LIBOR Monthly Rate shall become
effective.

 

(b)          Determination by Lender. Each determination of an interest rate,
fee, cost, indemnification or other amount by the Lender pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower in
the absence of manifest error.

 

3.6           Payments. The Borrower shall make each payment of principal,
interest, fees, indemnity, expenses or other amount hereunder or under any Loan
Document, without setoff or counterclaim, not later than 1:00 p.m., Pittsburgh,
Pennsylvania time, on the day when due in Dollars to the Lender at the office of
the Lender designated from time to time, in immediately available funds, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and an action therefor shall immediately accrue, and without
setoff, counterclaim, withholding or other deduction of any kind. Any payment
received by the Lender after 1:00 p.m., Pittsburgh, Pennsylvania time, on any
day shall be deemed to have been received on the next succeeding Business Day.

 

3.7           Payment on Non-Business Days. Whenever any payment to be made
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment.

 

3.8           Inability to Determine Interest Rate; Ineffective Interest Rate.
If the Lender shall have determined, in its sole, reasonable discretion, that
(a) by reason of circumstances affecting the interbank LIBOR market, adequate
and reasonable means do not exist for ascertaining the LIBOR Rate, (b) the LIBOR
Monthly Rate does not adequately and fairly reflect the effective cost to the
Lender of funding the Loans or (c) the making, maintenance or funding of a LIBOR
Monthly Rate Loan has been made impractical or unlawful, then, and in any such
event, the Lender may notify the Borrower of such determination. Upon such date
as shall be specified in such notice (which shall not be earlier than the date
such notice is given), the obligation of the Lender to make or maintain Loans at
the LIBOR Monthly Rate shall be suspended until the Lender shall have revoked
such notice, and the Lender, at its option, may thereafter cause all Loans to be
Base Rate Loans.

 

- 10 -

 

 

3.9           Increased Cost and Reduced Return; Capital Adequacy.

 

(a)          Costs and Returns. If the Lender determines that as a result of the
introduction of or any change in, or in the interpretation of, any Law, or the
Lender’s compliance therewith, there shall be any increase in the cost to the
Lender of agreeing to make or making, funding or maintaining a Loan or a
reduction in the amount received or receivable by the Lender in connection with
any of the foregoing (excluding any such increased costs or reduction in amount
resulting from (i) changes in the basis of taxation of overall net income or
overall gross income by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which the Lender is
organized or has its principal lending office and (ii) reserve requirements
utilized in the determination of the LIBOR Rate), then from time to time upon
demand of the Lender, the Borrower shall pay to the Lender such additional
amounts as will compensate the Lender for such increased cost or reduction.

 

(b)          Capital Adequacy. If the Lender determines that the introduction of
any Law regarding capital adequacy or any change therein or in the
interpretation thereof, or compliance by the Lender (or its principal lending
office) therewith, has the effect of reducing the rate of return on the capital
of the Lender or any corporation controlling the Lender as a consequence of the
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and the Lender’s desired return on capital), then
from time to time upon demand of the Lender, the Borrower shall pay to the
Lender such additional amounts as will compensate the Lender for such reduction.

 

3.10         Calculations. For purposes of calculating amounts payable by the
Borrower to the Lender under Section 3.9, the Lender shall be deemed to have
funded each LIBOR Monthly Rate Loan by a matching deposit or other borrowing in
the London interbank Eurodollar market for a comparable amount and for a
comparable period, whether or not such Loan was in fact so funded. In
determining such amount, the Lender may use any reasonable averaging and
attribution methods.

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender as follows:

 

4.1           Organization. The Borrower and each of its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the state of
its formation, and has all requisite corporate or limited liability company
power and authority to own and operate its properties and to carry out its
business. The Borrower and each Subsidiary is duly qualified and in good
standing in (a) its state of formation, and (b) except where failure to so
qualify could not reasonably be expected to have a Material Adverse Effect, all
other jurisdictions where the nature of its business or ownership of property
requires such qualification.

 

4.2           Authorization. The execution, delivery and performance by the
Borrower and each of its Subsidiaries of the Loan Documents to which it is a
party, and the making of Borrowings hereunder are within the Borrower’s and such
Subsidiary’s powers and have been duly authorized by all necessary action.

 

4.3           No Conflict. The execution, delivery and performance by the
Borrower and each of its Subsidiaries of the Loan Documents do not (a) violate
the Borrower’s or any Subsidiary’s charter, by-laws, partnership agreement,
operating agreement or other organizational or governing documents, (b) violate
any Law applicable to the Borrower or any Subsidiary, or (c) result in a breach
of or a default under, or result in or require the imposition of a Lien pursuant
to any contract binding on the Borrower or any Subsidiary.

 

4.4           Governmental Approval. No Governmental Approval (including,
without limitation, from the SEC, the Federal Communications Commission, the New
York Public Service Commission or the New Jersey Board of Public Utilities) is
required for the due execution, delivery and performance by the Borrower or any
of its Subsidiaries of any of the Loan Documents.

 

- 11 -

 

 

4.5           Validity. The Loan Documents are the binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

4.6           Financial Statements. The balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2011 and June 30, 2012, and the
related statements of income, cash flows and changes in stockholders’ equity (or
comparable statements) of the Borrower and its consolidated Subsidiaries for the
fiscal year and fiscal quarters then ended, copies of which have been furnished
to the Lender, fairly present the financial condition of the Borrower and its
consolidated Subsidiaries as at such dates and their results of the operations
and cash flow for the respective periods ended on such dates, all in accordance
with GAAP (except in the case of unaudited statements, for year-end adjustments
and the absence of footnotes). Since December 31, 2011, there has been no
Material Adverse Effect. Except for contingent obligations or liabilities that
are disclosed in the audited financial statements referenced in this Section 4.6
or on Schedule 4.6 or those incurred in the ordinary course of business since
the date of the financial statements that, individually and in the aggregate,
have not had and could not reasonably be expected to have a Material Adverse
Effect, the Borrower and its Subsidiaries do not have any contingent obligations
or liabilities for taxes or otherwise.

 

4.7           Corporate Structure and Ownership. As of September 30, 2012, no
person or group was a beneficial owner of more than ten percent (10%) of the
Equity Interests of the Borrower. Schedule 4.7 sets forth the names of the
record and beneficial owners of all Equity Interests of each Subsidiary of the
Borrower and the amount thereof owned by the Borrower. All of such Equity
Interests are duly authorized, validly issued and are fully paid and
nonassessable. Except as set forth on Schedule 4.7, there are no voting
arrangements, restrictions on transfer or other arrangements that pertain to the
Equity Interests of the Borrower or any Subsidiary thereof.

 

4.8           Partnerships. Except for the Borrower’s role as a limited partner
under the Partnership Agreement, neither the Borrower nor any Subsidiary of the
Borrower is a partner of a partnership or a party to a joint venture or
otherwise has an obligation to make capital contributions to, or be generally
liable for or on account of, the debts or liabilities of any other Person;
provided that the Borrower does not have any further obligation to make capital
contributions under the Partnership Agreement, nor is the Borrower generally
liable for or on account of, the debts or liabilities of the Partnership or any
of its partners under the Partnership Agreement.

 

4.9           Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in similar locations, and the Borrower maintains the
insurance required by Section 6.5.

 

4.10         Litigation. Except as set forth on Schedule 4.10 hereto, there is
no pending or, to the Borrower’s knowledge, threatened action or proceeding
affecting the Borrower or any of its Subsidiaries before any Governmental
Authority, which, in the case of any such action or proceeding commended or
threatened after the Closing Date, individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect.

 

4.11         Employee Benefit Plans. The Borrower and each of its ERISA
Affiliates is in compliance in all material respects with any applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur with respect to any Pension Plan. Neither the
Borrower nor any of its ERISA Affiliates has or presently contributes to a
Multiemployer Plan. No assets of an Employee Benefit Plan will be used to repay
or secure any Loan or be involved in any way with, and no “prohibited
transaction” as defined in ERISA or the Code shall occur as a result of, the
transactions contemplated by this Agreement.

 

- 12 -

 

 

4.12         Environmental Matters. Except as set forth on Schedule 4.12, the
Borrower and its Subsidiaries are in compliance with all Environmental Laws and
no event or condition has occurred or is occurring with respect to Borrower or
any of its Subsidiaries relating to any Environmental Law that has resulted in
or could reasonably be expected to result in such claims, or is or could
reasonably be expected to be the subject of any investigation, proceeding,
settlement, except violations and claims that, individually or in the aggregate,
have not had and could not reasonably be expected to have a Material Adverse
Effect. The Borrower and its Subsidiaries have all Governmental Approvals
relating to environmental matters necessary for the ownership and operation of
their respective properties and businesses as presently owned and operated and
as presently proposed to be owned and operated, except for those the absence of
which, individually, or in the aggregate, has not had and could not reasonably
be expected to have a Material Adverse Effect. To the Borrower’s knowledge,
neither the Borrower nor its Subsidiaries has transported or arranged for the
transport of any materials subject to Environmental Laws to any site which
requires remediation under Environmental Laws.

 

4.13         Title to Properties; Liens. The Borrower and its Subsidiaries have
(a) good, insurable and legal title to (in the case of fee interests in real
property), (b) valid leasehold interests in (in the case of leasehold interests
in real or personal property), or (c) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
the financial statements referred to in Section 4.6 or in the most recent
financial statements delivered pursuant to Section 6.1, in each case except for
assets disposed of since the date of such financial statements in the ordinary
course of business or as otherwise permitted under Section 7.8. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

4.14         Payment of Taxes. Except to the extent the related tax liabilities
with respect to any tax returns or reports which have not been timely filed do
not in the aggregate at any time exceed $100,000, all tax returns and reports of
the Borrower and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon the Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable,
unless the same have been contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP have been
maintained by the Borrrower or its Subsidiaries. The Borrower knows of no
proposed tax assessment against the Borrower or any of its Subsidiaries.

 

4.15         Governmental Regulation. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur Debt
or which may otherwise render all or any portion of the Obligations
unenforceable. Except as set forth in the NYPSC Order and the NJBPU Order,
neither the Borrower nor any Subsidiary of the Borrower (other than the
Regulated Subsidiary) is subject to regulation by the Federal Communications
Commission, the New York Public Service Commission, the New Jersey Board of
Public Utilities, or any other state utility commission.

 

4.16         Governmental Approval, Intellectual Property, etc. Except as
disclosed in Schedule 4.16: (a) the Borrower and its Subsidiaries own or possess
all Governmental Approvals and Intellectual Property necessary for the operation
of their businesses, without known conflict with the rights of others,
Subsidiaries, except for matters that, individually or in the aggregate, have
not had and could not reasonably be expected to have a Material Adverse Effect;
(b) no product or process of the Borrower or its Subsidiaries violates or
infringes any Governmental Approval or Intellectual Property owned by any other
Person, except for matters that, individually or in the aggregate, have not had
and could not reasonably be expected to have a Material Adverse Effect; and (c)
there is no violation by any Person of any right of the Borrower or any of its
Subsidiaries with respect to any Intellectual Property owned or used by the
Borrower or any of its Subsidiaries.

 

- 13 -

 

 

4.17         Labor Disputes and Casualties. Neither Borrower nor any Subsidiary
is affected by any fire, explosion, accident, strike, lockout, or other labor
dispute, drought, storm, hail, earthquake, embargo, act of public enemy, or
other casualty (whether or not covered by insurance) which, individually or in
the aggregate, has had or could be reasonably expected to have a Material
Adverse Effect.

 

4.18         Compliance. Neither the Borrower nor any Subsidiary is in default
in the performance of any agreement or instrument to which it may be a party or
by which its properties may be bound, or in violation of any Law, which defaults
and violations, individually or in the aggregate, have had or could reasonably
be expected to have a Material Adverse Effect.

 

4.19         Margin Stock. Neither the Borrower nor any Subsidiary is engaged
in, and does not have as one of its substantial activities, the business of
extending or obtaining credit for the purpose of purchasing or carrying “margin
stock” (as that term is defined in Regulation U of the Board of Governors of the
Federal Reserve System), and no proceeds of any Borrowing have been or will be
used for such purpose or for the purpose of purchasing or carrying any shares of
margin stock.

 

4.20         Solvency. The Borrower and each of its Subsidiaries are and, upon
the incurrence of any Obligations by Borrower on any date on which this
representation is made or restated, will be, solvent within the meaning of
applicable Laws relating to fraudulent conveyances.

 

4.21         Disclosure. No financial or other information, exhibit or report
furnished to the Lender by or on behalf of the Borrower or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrower, in the case of any document not furnished
by it) necessary in order to make the statements contained therein not
misleading in light of the circumstances in which the same were made.

 

Article V
CONDITIONS OF LENDING

 

5.1           Conditions Precedent to Initial Loans. The obligation of the
Lender to make the initial Loan is subject to the following conditions
precedent:

 

(a)          Loan Documents. The Lender shall have received the following, in
form and substance satisfactory to the Lender:

 

(i)          The Note executed by the Borrower;

 

(ii)         The Guaranty and the Negative Pledge, executed by the applicable
Loan Parties; and

 

(iii)        Copies of all Loan Documents (not otherwise specifically identified
in this Section 5.1) executed by the Borrower and the applicable Loan Parties.

 

(b)          Action. Lender shall have received the following, each dated the
Closing Date:

 

(i)          Copies of the Articles/Certificate of Incorporation of the
Borrower, certified as of a recent date by the Secretary of State of its state
of organization and a good standing certificate (or equivalent) from such state;

 

(ii)         Copies of (A) the bylaws of the Borrower, and (B) resolutions of
the Board of Directors or other authorizing documents of the Borrower, in form
and substance satisfactory to the Lender, approving the Loan Documents and the
Borrowings hereunder, certified by the Secretary or an Assistant Secretary of
the Borrower;

 

- 14 -

 

 

(iii)        An incumbency certificate executed by the Secretary or an Assistant
Secretary of the Borrower, certifying the names and signatures of the officers
of the Borrower authorized to sign the Loan Documents;

 

(iv)        An Officer’s Certificate certifying as to the matters set forth in
Section 5.2(a) and (b) and (c); and

 

(v)         In connection with Loan Documents executed by Loan Parties other
than the Borrower, certified organization and governing documents, resolutions,
incumbency certificates and authorizing documents comparable to the forgoing.

 

(c)          Financial Matters. The Borrower shall have provided to the Lender
the financial statements referred to in Section 4.6.

 

(d)          Other. The Lender shall have received:

 

(i)          Evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect; and

 

(ii)         Copies of each of the Existing Debt Documents, as in full force and
effect as of the date hereof, each fully executed and attaching all schedules
and exhibits thereto.

 

(e)          Security Matters and Documents. The Lender shall have received UCC,
tax, and lien searches from all locations requested by Lender, together with
lien termination documents satisfactory to Lender terminating all liens shown on
such searches that are not Permitted Liens.

 

(f)          Fees, Expenses, etc. All fees, expenses and other compensation
required to be paid to the Lender pursuant hereto or pursuant to any other
written agreement on or prior to the Closing Date shall have been paid or
received.

 

(g)          General. All corporate and legal proceedings and all instruments
and documents in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in content, form and substance to the Lender
and its counsel, and the Lender and the Lender’s counsel shall have received any
and all further information and documents which the Lender or such counsel may
reasonably have requested in connection therewith.

 

5.2           Conditions Precedent to Each Borrowing. The obligation of the
Lender to make any Loan (including the initial Borrowing) shall be subject to
the following additional conditions precedent:

 

(a)          Representations. The representations and warranties contained in
Article IV or any other Loan Document (whether made by the Borrower or another
Loan Party) are correct when made and on and as of the date of such Borrowing as
though made on and as of such date.

 

(b)          No Default. No event or condition has occurred and is continuing,
or would result from such Borrowing, which constitutes an Event of Default or
Potential Event of Default.

 

(c)          Material Adverse Effect. Since December 31, 2011, there shall not
have occurred, or been threatened, any Material Adverse Effect.

 

- 15 -

 

 

(d)          Standard Notice. Standard Notice of such Borrowing shall have been
delivered to the Lender.

 

Each request for a Loan submitted by the Borrower, under this Agreement shall be
deemed to be a representation and warranty that the foregoing conditions have
been satisfied on and as of the date of the Borrowing.

 

Article VI
COVENANTS

 

So long as any Obligation shall remain unpaid or the Lender shall have any
Commitment hereunder, the Borrower will, unless the Lender shall otherwise
consent in writing:

 

6.1           Financial Information. Furnish to the Lender:

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower, either (i) the Borrower’s
Annual Report on Form 10-K filed with the SEC for such fiscal year (which shall
be deemed delivered to the Lender when publically available following Borrower’s
filing of the same with the SEC), or (ii) the audited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income, cash flows and changes
in stockholders’ equity setting forth in each case in comparative form the
figures for the previous year, accompanied by an unqualified report and opinion
thereon of independent certified public accountants acceptable to the Lender;

 

(b)          as soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of the Borrower, either (i) the Borrower’s
Quarterly Report on Form 10-Q filed with the SEC for such fiscal quarter (which
shall be deemed delivered to the Lender when publically available following
Borrower’s filing of the same with the SEC), or (ii) an unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such fiscal quarter and the related unaudited consolidated statements of income,
cash flows and changes in stockholders’ equity for such fiscal quarter and year
to date, setting forth in each case in comparative form for the previous fiscal
year, certified by the Chief Financial Officer of the Borrower as fairly
presenting the financial condition of the Borrower and its consolidated
Subsidiaries and their results of operation, cash flow and changes in financial
position (subject to year-end adjustments);

 

all such financial statements described in (a) and (b), to be complete and
correct in all material respects and to be prepared in reasonable detail
acceptable to the Lender and in accordance with GAAP (subject to the absence of
footnotes and year-end audit adjustments in the case of the financial statements
furnished pursuant to Section 6.1(b));

 

(c)          together with each delivery of financial statements pursuant to
clauses (a) and pursuant to clause (b) above for each fiscal quarter, an
Officers’ Certificate in the form of Exhibit A certifying as to the matters set
forth therein and demonstrating in reasonable detail compliance at the end of
such accounting periods with the restrictions contained in Section 7.1; and

 

(d)          promptly upon request, any other financial statements, reports or
information with respect to the Borrower or any of its Subsidiaries reasonably
requested by the Lender.

 

6.2           Notices and Information. Deliver to the Lender:

 

(a)          promptly upon the Borrower obtaining knowledge (i) of any condition
or event which constitutes an Event of Default or Potential Event of Default,
(ii) that any Person has given any notice to the Borrower or any Subsidiary of
the Borrower or taken any other action with respect to a claimed cross-default
of the type referred to in Section 8.1(e), (iii) of the institution of, or any
adverse development in, any litigation involving an alleged liability (including
possible forfeiture of property) of the Borrower or any of its Subsidiaries
greater than $100,000, in the aggregate, (iv) of any material casualty to its
assets resulting in a loss in excess of $100,000, in the aggregate, or (v) of a
condition or events that could reasonably be expected to cause a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of any such condition or event, and what action the Borrower, is
taking with respect thereto;

 

- 16 -

 

 

(b)          promptly upon any officer of the Borrower becoming aware of the
occurrence of or forthcoming occurrence of any (i) ERISA Event, or (ii)
“prohibited transaction,” as such term is defined in Section 4975 of the Code or
Section 406 of ERISA, in connection with any Employee Benefit Plan or any trust
created thereunder, an Officer’s Certificate specifying the nature thereof, what
action the Borrower has taken, is taking or proposes to take with respect
thereto, and, when known, any action taken or threatened by the Internal Revenue
Service, the Department of Labor, or the Pension Benefit Guaranty Corporation
with respect thereto;

 

(c)          with reasonable promptness following receipt thereof by the
Borrower, copies of (i) all notices received by the Borrower or any of its ERISA
Affiliates of the Pension Benefit Guaranty Corporation’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan; (ii)
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by the Borrower or any of its ERISA Affiliates with the Internal Revenue
Service with respect to each Pension Plan; and (iii) all notices received by the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to Section
4202 of ERISA; and

 

(d)          promptly, and in any event within thirty (30) days following
receipt thereof by the Borrower, a copy of any notice, summons, citation,
directive, letter or other form of communication from any Governmental Authority
or court in any way concerning any action or omission on the part of the
Borrower or any of its Subsidiaries in connection with any substance defined as
toxic or hazardous by any applicable Environmental Law or any waste or by
product thereof, or concerning the filing of a Lien upon, against or in
connection with the Borrower, its Subsidiaries, or any of their leased or owned
real or personal property, in connection with a Hazardous Substance Superfund or
a Post-Closure Liability Fund as maintained pursuant to Section 9507 of the
Code;

 

(e)          promptly after filing, receipt or becoming aware thereof, copies of
any filings or communications sent to and notices or other communications
received by the Borrower or any of its Subsidiaries from any Governmental
Authority, including, without limitation, the SEC, the Federal Communications
Commission, the New York Public Service Commission or the New Jersey Board of
Public Utilities, or any other state utility commission relating to any material
noncompliance by the Borrower or any of its Subsidiaries with any Laws or with
respect to any matter or proceeding the effect of which, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect; and

 

(f)          promptly, and in any event within ten (10) days after request, such
other information and data with respect to the Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by the Lender.

 

6.3           Corporate Existence, Etc. At all times preserve and keep in full
force and effect its and its Subsidiaries’ corporate existence, rights,
franchises and licenses material to its business and those of each of its
Subsidiaries; provided, however, that the corporate existence of any such
Subsidiary may be terminated if such termination is in the best interests of the
Borrower and would not have and could not be reasonably expected to have
Material Adverse Effect.

 

- 17 -

 

 

6.4           Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including: (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are either (i) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary, or
(ii) would not become a Lien on any property of the Borrower such Subsidiary
and, in the aggregate as to all such obligations outstanding at any time, are
not in excess of $100,000; (b) all other lawful claims not described in (a)
above which, if unpaid, would by Law become a Lien upon its property; and (c)
all Debt, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Debt.

 

6.5           Maintenance of Properties. Maintain or cause to be maintained in
good repair, working order and condition all material properties used or useful
in the business of the Borrower and its Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.

 

6.6           Insurance. Maintain or cause to be maintained, with financially
sound and reputable insurers, insurance with respect to its properties and
business and the properties and business of its Subsidiaries against loss or
damage of the kinds customarily insured against by entities of established
reputation engaged in the same or similar businesses and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other businesses and as is acceptable to the Lender, and
all such policies of insurance shall provide that the Lender is an additional
insured with respect to liability coverages.

 

6.7           Inspection. Permit any authorized representatives designated by
the Lender and at the expense of the Lender to visit and inspect any of the
properties of the Borrower or any of its Subsidiaries, including its and their
financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers, members, employees, representatives and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably requested; provided, that when an Event of Default
exists, the foregoing shall be at the expense of the Borrower.

 

6.8           Compliance with Laws, Etc. Exercise, and cause each of its
Subsidiaries to exercise, all due diligence in order to comply with the
requirements of all applicable Laws, including, without limitation, all
Environmental Laws, noncompliance with which has had or could reasonably be
expected to cause, either individually or in the aggregate, a Material Adverse
Effect.

 

6.9           Books and Records. Maintain proper records and accounts in which
full, true and correct entries in conformity with GAAP, consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower and its Subsidiaries.

 

6.10         Additional Subsidiaries. Notify the Lender at the time that any
Person becomes a Subsidiary, and promptly thereafter (and in any event within 10
days) cause such Person to (a) become a Guarantor by executing and delivering to
the Lender a supplement to the Guaranty, and (b) deliver to the Lender documents
comparable to those delivered pursuant to Section 5.1 with respect to other Loan
Parties, all in form and substance reasonably satisfactory to the Lender.

 

Article VII
NEGATIVE COVENANTS

 

So long as any Obligation shall remain unpaid or the Lender shall have any
Commitment hereunder, the Borrower will not, without the written consent of the
Lender:

 

7.1           Financial Covenants

 

(a)          Leverage Ratio. Permit the Consolidated Leverage Ratio for the
period of four fiscal quarters then ended to exceed 2.50 to 1.00 at the end of
any fiscal quarter.

 

- 18 -

 

 

7.2           Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any Lien upon or with respect
to any of its assets or properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, to or in favor of any Person, except: (a) Liens in favor of the Lender;
(b) Liens existing on the date hereof and set forth in Schedule 7.2; (c) Liens
created by the purchase money security agreements and Capital Leases permitted
under Section 7.3 hereof; (d) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like liens arising in the ordinary course of
business which are not overdue by more than 30 days; (e) easements, rights of
way, restrictions and similar encumbrances affecting real property which, in the
aggregate are not substantial in amount, and which do not materially detract
from the value of, or materially interfere with the use of, the property; and
(f) any Lien in favor of CoBank on (i) any equity which the Borrower may not own
or hereafter acquires or is allocated in CoBank or (ii) the Borrower’s Equity
Interests in its Subsidiaries, each to the extent securing Debt of the Borrower
to CoBank under the Existing Debt Documents which is permitted under Section 7.3
hereof.

 

7.3           Debt. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Debt, other than: (a) Debt existing on the
date hereof and set forth on Schedule 7.3 hereto; (b) Debt under the Existing
Debt Documents which does not exceed the maximum principal amount permitted
thereunder as of the date hereof; (c) Debt under purchase money security
agreements and Capital Leases in an amount not to exceed $500,000; and (d) Debt
owed to the Lender.

 

7.4           Lease Obligations. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any obligations for the payment of
rent for any property under leases or agreements to lease (other than Capital
Leases) which would cause the direct or contingent liabilities of the Borrower
and its Subsidiaries, on a consolidated basis, in respect of all such
obligations to exceed $1,000,000 payable in any fiscal year of the Borrower.

 

7.5           Equity Payments, Etc. Declare or pay any dividends, purchase or
otherwise acquire for value any of its Equity Interests, or make any
distribution of assets to its equity holders as such, or permit any of its
Subsidiaries to purchase or otherwise acquire for value any Equity Interests of
the Borrower, except that the Borrower may declare and deliver dividends and
distributions so long an no Event of Default or Potential Event of Default has
then occurred and is continuing.

 

7.6           Fundamental Changes. (a) Change its corporate structure;
(b) consolidate with or merge into any other corporation or entity, or acquire a
substantial portion of the assets, business or Equity Interests of another
Person; (c) liquidate, windup or dissolve; or (d) transfer any assets to any
Subsidiary, except, a Subsidiary may merge with and into the Borrower.

 

7.7           Loans, Investments, Contingent Liabilities. Make or permit to
remain outstanding, or permit any Subsidiary to make or permit to remain
outstanding, any Investment, except that the Borrower and its Subsidiaries may:
(a) allow to remain outstanding Investments existing on the date hereof and set
forth on Schedule 7.7, including the Equity Interests in the Subsidiaries of the
Borrower listed thereon; (b) own, purchase or acquire certificates of deposit
issued by the Lender or any U.S. bank having capital and surplus in excess of
$125,000,000, commercial paper rated Standard & Poor’s A-1 or Moody’s P-1,
direct obligations of the United States of America or its agencies, and
obligations guaranteed by the United States of America; (c) continue to own the
existing capital stock of the Borrower’s Subsidiaries; (d) endorse negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; (e) acquire and own stock, obligations or securities
received from customers in connection with debts created in the ordinary course
of business owing to the Borrower or a Subsidiary; and (f) to the extent no
Event of Default has occurred and is continuing or could reasonably be expected
to result therefrom: (i) Investments by Subsidiaries of the Borrower in each
other (other than the Regulated Subsidiary); (ii) Investments by the Borrower in
its Subsidiaries other than the Regulated Subsidiary; (iii) after the date
hereof, Investments in the Regulated Subsidiary not to exceed $1,000,000; and
(iv) other Investments not in excess of $1,000,000 in the aggregate.

 

- 19 -

 

 

7.8           Asset Sales. Convey, sell, lease, transfer or otherwise dispose
of, or permit any Subsidiary to convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its or its Subsidiary’s business, properties or assets outside the ordinary
course of business (including Equity Interests of a Subsidiary), whether now
owned or hereafter acquired, other than (a) the sale of interests in the
Partnership pursuant to the 4G Agreement, so long as the proceeds of such sale
are applied in accordance with Section 2.2 hereof, and (b) to the extent no
Event of Default has occurred and is continuing or would result therefrom: (i)
dispositions by Subsidiaries of the Borrower to each other (other than the
Regulated Subsidiary); (ii) dispositions by the Borrower to its Subsidiaries
other than the Regulated Subsidiary; (iii) after the date hereof, dispositions
to the Regulated Subsidiary not to exceed $500,000; and (iv) other dispositions
not in excess of $500,000 in the aggregate.

 

7.9           Transactions with Affiliates. Enter into or permit to exist, or
permit any of its Subsidiaries to enter into or permit to exist, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower on terms that are
less favorable to Borrower or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not such an Affiliate of
the Borrower.

 

7.10         Conduct of Business. Engage in any business, or permit any of its
Subsidiaries to engage in any business, other than the businesses engaged in by
the Borrower and its Subsidiaries on the date hereof and similar or directly
related businesses.

 

7.11         Fiscal Year. Change the Borrower’s fiscal year from a year ending
December 31.

 

7.12         Name and Organization. Change the Borrower’s or a Subsidiary’s
name, identity or corporate structure or organizational number or reorganize,
reincorporate or take any other action that results in a change of the
jurisdiction of organization of the Borrower or a Subsidiary, without giving the
Lender thirty (30) days’ prior written notice thereof, provided, the
jurisdiction shall at all times remain within the United States.

 

7.13         Limitation on Other Restrictions on Liens. Enter into, or become
subject to, or permit any Subsidiary to enter into, or become subject to, any
agreement or instrument that would prohibit the grant of any Lien on any of its
properties, except as set forth in the Loan Documents and the Existing Debt
Documents as in effect on the date hereof.

 

7.14         Limitation on Other Restrictions on Amendment of the Loan
Documents. Enter into, or become subject to, or permit any Subsidiary to enter
into, or become subject to, any agreement or instrument that would prohibit or
require the consent of any Person to any amendment, modification or supplement
to any of the Loan Documents.

 

7.15         Limitation on Payments and Modification of Certain Indebtedness.
Pay, prepay, purchase, redeem, retire, defease or acquire, or may any payment on
account or amend, modify or supplement any of the terms and conditions of any
Existing Debt Documents, or permit any Subsidiaries to do any of the foregoing,
except payments required to be made pursuant to the terms of the Existing Debt
Documents as in effect on the date hereof.

 

- 20 -

 

 

7.16         Limitation on Amendment of Partnership Documents. Make any
modification or change, or grant any consent or waiver, under or with respect to
the Partnership Agreement, the 4G Agreement or any of the rights of the Borrower
thereunder or with respect to the Partnership, including, without limitation,
with respect to the Put Option; provided that if the request for such
modification, change, consent or waiver is initiated by any party to the
Partnership Agreement other than the Borrower, the consent of the Lender
pursuant to this Section 7.16 shall not be unreasonably withheld or delayed.

 

7.17         Agreements Related to Negative Covenants. Enter into or suffer to
exist, or permit any Subsidiary to enter into or suffer to exist, any agreement
to do any act prohibited by this Article VII.

 

Article VIII
EVENTS OF DEFAULT

 

8.1           Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)          The Borrower shall fail to pay (i) when due, any amount of
principal of any Loan, or (ii) within three Business Days of such due date, any
interest on any Loan, any commitment or other fee hereunder, or any other amount
payable hereunder or under any other Loan Document; or

 

(b)          The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Article VII; or

 

(c)          The Borrower shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Loan Document other than
those referred to in Sections 8.1(a) or (b) and any such failure shall remain
unremedied for thirty (30) days; or

 

(d)          Any representation or warranty made by the Borrower, in any Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made; or

 

(e)          The Borrower and its Subsidiaries shall (i) fail to pay any
principal of, or premium or interest on, any Existing Debt Document or other
document evidencing Debt in excess of $50,000, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), or (ii) fail
to perform or observe any term, covenant or condition on its part to be
performed or observed under any agreement or instrument relating to any Existing
Debt Document or other document evidencing Debt in excess of $50,000, when
required to be performed or observed, and the effect of such default or other
event is to cause, or to permit the holder of such Debt to cause, such Debt to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
or any offer therefore to be made, prior to its stated maturity; or

 

(f)          (i)          The Borrower or any of its Subsidiaries shall commence
any case, proceeding or other action (A) under any existing or future Law,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed or undischarged for a period of sixty (60) days; or

 

(g)          One or more judgments, attachments or decrees shall be entered
against the Borrower or any of its Subsidiaries and all such judgments,
attachments or decrees evidencing obligations in excess of $50,000 shall not
have been vacated, discharged, or stayed or bonded pending appeal within thirty
(30) days from the entry thereof; or

 

- 21 -

 

 

(h)          There shall occur one or more ERISA Events that might reasonably be
expected to result in liability of the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates during the term of this Agreement; or there
shall exist an amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), individually or in the aggregate for all Pension Plans
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), which exceeds the amount set forth in
the financial statements delivered pursuant to Section 4.6; or

 

(i)          A Material Adverse Effect shall occur; or

 

(j)          A Change in Control shall occur;

 

THEN, (i) upon the occurrence of any Event of Default described in clause (f) or
(g) above, the Commitments shall immediately terminate and all Loans hereunder
with accrued interest thereon, and all other Obligations under this Agreement,
the Notes and the other Loan Documents shall automatically become due and
payable; (ii) upon the occurrence of any other Event of Default, the Lender may,
by notice to the Borrower, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate, and/or, by notice to the
Borrower, declare the Loans hereunder, together with accrued interest thereon,
and all other Obligations under this Agreement, the Notes and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable and (iii) upon the occurrence of any Event of Default,
exercise the remedies available to it under the other Loan Documents, and at law
or in equity.

 

8.2           Application of Funds. After exercise of remedies under Section
8.1, any amounts received on account of Obligations shall be applied by the
Lender in such order as it elects in its sole discretion.

 

Article IX
MISCELLANEOUS

 

9.1           Amendments, Etc. No amendment to or waiver of any provision of
this Agreement, and no consent to any departure by the Borrower herefrom, shall
in any event be effective unless in a writing manually signed by or on behalf of
the Lender. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

9.2           No Implied Waiver; Remedies Cumulative. No delay or failure of the
Lender in exercising any right or remedy under this Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Lender under this
Agreement are cumulative and not exclusive of any other rights or remedies
available hereunder, under any other agreement, at law, or otherwise.

 

9.3           Notices. All notices and other communications (collectively,
“notices”) under this Agreement shall be in writing (including facsimile
transmission) and shall be sent by first-class mail, by nationally-recognized
overnight courier, by personal delivery, by facsimile transmission, or by
e-mail, in all cases with charges prepaid. All notices shall be sent to a party
at its address specified on the signature page hereof, or to such other address
as shall have been designated by the applicable party by notice to the other
party hereto. Any properly given notice shall be deemed given or made upon the
earliest of: (i) if delivered by hand or by courier, when signed for by or on
behalf of the relevant party ; (ii) if delivered by mail, four Business Days
after deposit in the mails, or (iii) if delivered by facsimile or e-mail, when
sent and receipt has been confirmed by telephone; provided, that notices to the
Lender pursuant to Article II shall not be effective until actually received by
the Lender. The Lender may rely on any notice, including any notice of Borrowing
(whether or not made in a manner contemplated by this Agreement), purportedly
made by or on behalf of the Borrower, and the Lender shall have no duty to
verify the identity or authority of the Person giving such notice.

 

- 22 -

 

 

9.4           Expenses. The Borrower agrees to pay upon demand all costs and
expenses (including reasonable fees and expenses of counsel and, following the
occurrence of any Event of Default, a reasonable estimate of the allocated cost
of in-house counsel and staff, auditors, appraisers and other professional,
accounting and consulting costs) and all costs associated with recording,
filing, searching liens and all post-judgment collection costs and expenses
which the Lender may incur from time to time in connection with the preparation,
amendment, modification, enforcement or restructuring or preservation of rights
or remedies under, this Agreement.

 

9.5           Indemnity. The Borrower agrees to defend, indemnify, pay and hold
the Lender, and the shareholders, officers, directors, employees and agents of
the Lender, harmless from and against any and all Indemnified Liabilities,
provided that the Borrower shall have no obligation hereunder to an indemnified
party with respect to Indemnified Liabilities arising from the gross negligence
or willful misconduct of such indemnified party. This covenant shall survive
termination of this Agreement and payment of the outstanding Notes.

 

9.6           Assignments and Participations. The Lender may sell, assign,
transfer, negotiate or grant participations in all or part of the obligations of
the Borrower outstanding under the Loan Documents, provided that any such sale,
assignment, transfer, negotiation or participation shall be in compliance with
the applicable federal and state securities laws; and provided, further, that
any assignee or transferee agrees to be bound by the terms and conditions of
this Agreement. The Lender may, in connection with any actual or proposed
assignment or participation, disclose to the actual or proposed assignee or
participant, any information relating to the Borrower or any of its
Subsidiaries.

 

9.7           Entire Agreement. This Agreement, together with the Exhibits and
the Schedules hereto, and the other Loan Documents, constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous understandings and agreements.

 

9.8           Survival. All representations and warranties of the Borrower
contained in or made in connection with this Agreement or in any other Loan
Documents shall survive, and shall not be waived by, the execution and delivery
of this Agreement, any investigation by or knowledge of the Lender, any
extension of credit, or any other event or circumstance whatever.

 

9.9           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute but one and the same agreement.

 

9.10         Severability. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity , legality and enforceability of the remaining provisions contained
herein shall not be in any way be affected or impaired thereby.

 

9.11         Headings. Section headings in this Agreement are included for
convenience of reference only and shall not be given any substantive effect.

 

- 23 -

 

 

9.12         Setoff. In the event that any obligation of the Borrower now or
hereafter existing under this Agreement or any other Loan Document shall have
become due and payable, the Lender is hereby authorized by the Borrower, at any
time and from time to time following an Event of Default, without prior notice,
(a) to set off against, and to appropriate and apply to the payment of, the
obligations and liabilities of the Borrower under the Loan Documents (whether
matured or unmatured, fixed or contingent or liquidated or unliquidated) any and
all amounts owing by such Lender to the Borrower (whether payable in Dollars or
any other currency, whether matured or unmatured, and, in the case of deposits,
whether general or special, time or demand and however evidenced) and (b)
pending any such action, to the extent necessary, to hold such amounts as
collateral to secure such obligations and liabilities and to return as unpaid
for insufficient funds any and all checks and other items drawn against any
deposits so held as such Lender in its sole discretion may elect. The Borrower
hereby grants to the Lender a security interest in all deposits and accounts
maintained with, and all other assets of the Borrower in the possession of, the
Lender (but not payroll, sales tax or other fiduciary accounts, that are
segregated from other accounts of the Borrower and identified and used only as
such). The rights of the Lender under this Section 9.12 are in addition to other
rights and remedies (including other rights of set-off) which the Lender may
have. The Borrower agrees that, to the fullest extent permitted by law, any
Affiliate of the Lender, and any holder of a participation in any obligation of
the Borrower under this Agreement, shall have the same rights of setoff as the
Lender as provided in this Section 9.12 regardless of whether such Affiliate or
participant otherwise would be deemed a creditor of the Borrower.

 

9.13         Limitation on Payments. The parties hereto intend to conform to all
applicable laws limiting the maximum rate of interest that may be charged or
collected by the Lender from the Borrower. Accordingly, notwithstanding any
other provision hereof, the Borrower shall not be required to make any payment
to or for the account of the Lender, and the Lender shall refund any payment
made by the Borrower, to the extent that such requirement or such failure to
refund would violate or conflict with mandatory and nonwaivable provisions of
applicable Law limiting the maximum amount of interest which may be charged or
collected by the Lender from the Borrower. To the fullest extent permitted by
law, in any action, suit or proceeding pertaining to this Agreement, the burden
of proof, by clear and convincing evidence, shall be on the Borrower to
demonstrate that this Section 9.13 applies to limit any obligation of the
Borrower under this Agreement or to require the Lender to make any refund, or
claiming that this Agreement conflicts with any applicable law limiting the
maximum rate of interest that may be charged or collected by the Lender from the
Borrower, as to each element of such claim.

 

9.14         Confidentiality. Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Loan Document or any action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, (g) any actual or
prospective party (or its partners, directors, officers, employees, managers,
administrators, trustees, agents, advisors or other representatives) to any swap
or derivative or similar transaction under which payments are to be made by
reference to Borrower and its obligations, this Agreement or payments hereunder,
(h) with the consent of Borrower or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Lender or any of its Affiliates on a
nonconfidential basis from a source other than Borrower.

 

- 24 -

 

 

For purposes of this Section, “Information” shall mean all information received
from Borrower relating to its businesses, other than any such information that
is available Lender on a nonconfidential basis prior to disclosure by Borrower;
provided that, in the case of information received from Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

9.15         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Lender and their respective successors and
permitted assigns, except that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lender.

 

9.16         Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PRINCIPLES.

 

9.17         Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.

 

9.18         Consent to Jurisdiction; Venue. All judicial proceedings brought
against the Borrower with respect to this Agreement and the Loan Documents may
be brought in any state or federal court of competent jurisdiction in sitting in
Allegheny County, Pennsylvania, and by execution and delivery of this Agreement,
the Borrower accepts for itself and in connection with its properties, generally
and unconditionally, the nonexclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. The Borrower irrevocably waives any right it may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceeding is brought in accordance with this Section.

 

9.19         USA Patriot Act Notice. The Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56), as amended, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow the Lender to identify the
Borrower in accordance with such Act.

 

9.20         Limitation of Liability. TO THE FULLEST EXTENT PERMITTED BY LAW, NO
CLAIM MAY BE MADE BY THE BORROWER AGAINST THE LENDER OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, ATTORNEY OR AGENT OF THE LENDER FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM ARISING FROM OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY STATEMENT, COURSE
OF CONDUCT, ACT, OMISSION OR EVENT IN CONNECTION WITH ANY OF THE FOREGOING
(WHETHER BASED ON BREACH OF CONTRACT, TORT OR ANY OTHER THEORY OF LIABILITY);
AND THE BORROWER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM
FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST.

 

- 25 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

  WARWICK VALLEY TELEPHONE COMPANY   By: /s/Brian H. Callahan   Brian H.
Callahan   Chief Financial Officer       Address:   47 Main Street   Warwick,
New York 10990   Attn:  Chief Financial Officer   Fax No.:  (845) 986-6699      
With a copy to:   James M. Jenkins   Harter, Secrest & Emery LLP   1600 Bausch &
Lomb Place   Rochester, NY  14604   Fax No.:  (583) 232-2152       TRISTATE
CAPITAL BANK   By: /s/ Mark W. Torie   Mark W. Torie   Senior Vice President    
  Address:   TriState Capital Bank   789 E. Lancaster Avenue   Suite 240  
Villanova, PA  19085   Attention:  Mark W. Torie, Senior Vice President  
Telephone:  (610) 526-6772   Facsimile: (610) 581-7110   E-Mail:
mtorie@tscbank.com       With a copy to:   TriState Capital Bank   One Oxford
Centre, Suite 2700   301 Grant Street   Pittsburgh, PA 15219   Telephone: (412)
304-0304   Facsimile: (412) 304-0339   Attention: Loan Operations   Email: 
LoanOperations@tscbank.com

 

- 26 -

 

 

EXHIBIT A

 

[FORM OF COMPLIANCE CERTIFICATE]

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY THAT:

(1)         I am the duly elected [Title] of ___________________ __________, a
_____________ corporation (the “Borrower”);

 

(2)         I have reviewed the terms of the Credit Agreement, dated as of
November 8, 2012 (as amended, modified or supplemented, the “Credit Agreement”,
the terms defined therein and not otherwise defined in this Certificate
(including Attachment No. 1 annexed hereto and made a part hereof) being used in
this Certificate as therein defined), by and between the Borrower and TriState
Capital Bank, as Lender, and the terms of the other Loan Documents, and I have
made, or have caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Borrower and its Subsidiaries during
the accounting period covered by the attached financial statements; and

 

(3)         The examination described in paragraph (2) above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or Potential Event of Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate[, except as set forth below].

 

(4)         Attached as Attachment 1 is a calculation of the financial covenants
set forth in Section 7.1 of the Credit Agreement demonstrating compliance with
such covenants for the most recently completed fiscal quarter [year] or at such
quarter [year] end.

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Borrower has taken, is taking, or proposes to take with respect to each such
condition or event:

 

      ]

 

A-1

 

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this [_________ day of _____________, ____] pursuant to Section 6.1(c)
of the Credit Agreement.

 

  WARWICK VALLEY TELEPHONE COMPANY       By:     Name:     Title:           By:
    Name:     Title:  

 

[Add Attachment 1]

 

A-2

 

 

EXHIBIT B

 

NOTICE OF LOAN REQUEST

 

[Date]_____________, 20___

TriState Capital Bank, as Lender

One Oxford Centre

301 Grant Street, Suite 2700

Pittsburgh, Pennsylvania 15219

Attention: Loan Administration

 

Re: Loan No. 350003679 to Warwick Valley Telephone Company

 

Ladies and Gentlemen:

 

The undersigned, Warwick Valley Telephone Company, refers to the Credit
Agreement, dated as of November 8, 2012, between the undersigned and Tristate
Capital Bank (together with its respective successors and assigns, the “Lender”)
(as the same may from time to time be amended, restated or otherwise modified,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), and hereby gives you notice, pursuant to Section 3.2 of the Credit
Agreement that the undersigned hereby requests a Loan under the Credit
Agreement, and in connection therewith sets forth below the information relating
to the Loan (the “Proposed Loan”) as required by Section 2.1 of the Credit
Agreement:

 

(a)          The Business Day of the Proposed Loan is _____________, 20___.

 

(b)          The amount of the Proposed Loan is $_____________.

 

The undersigned hereby certifies on behalf of Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

 

(i)          the representations and warranties contained in Article IV of the
Credit Agreement or in any other Loan are correct in all material respects on
and as of the date of the Proposed Loan, before and after giving effect to the
Proposed Loan, as though made on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date);

 

(ii)         no event or condition has occurred and is continuing, or would
result from the Proposed Loan which constitutes an Event of Default or Potential
Event of Default;

 

(iii)        the Proposed Loan is permitted under each of the Existing Debt
Documents; and

 

(iv)        the conditions set forth in Section 5.2 of the Credit Agreement have
been satisfied.

 

(c)          The undersigned requests that funds be disbursed as follows:

 

___Issue your Cashier's Check in the amount of $____________________________,
payable to ________________________________________________________.

 

B-1

 

 

___Wire transfer funds in the amount of $______________________________ to:

 

Bank: ___________________________________________________________

Bank Address: _____________________________________________________

ABA Transit Number: _______________________________________________

Account Title: _____________________________________________________

Account Holder’s Address:____________________________________________

Account Number: __________________________________________________

Phone Advise: _____________________________________________________

 

  Very truly yours,       WARWICK VALLEY TELEPHONE COMPANY         By:     Name:
    Title:  

 

B-2

